                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ALFRED E. OWENS, JR.,

              Petitioner,                          Case No. 15-cv-12677
                                                   Hon. Matthew F. Leitman
v.

SHERMAN CAMPBELL,

          Respondent.
__________________________________________________________________/

                                   JUDGMENT

        The above entitled action came before the Court on a petition for a writ of

habeas corpus. In accordance with the Opinion and Order entered on February 20,

2020:

        IT IS ORDERED AND ADJUDGED that the petition for writ of habeas

corpus is DENIED.

        IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

                                             DAVID J. WEAVER
                                             CLERK OF THE COURT
                                             By: s/Holly A. Monda
                                             Deputy Clerk
Approved:
s/Matthew F. Leitman________                 Dated: February 20, 2020
Matthew F. Leitman                           Flint, Michigan
United States District Court


                                         1
